DETAILED ACTION

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, the scope of the preamble is unclear in that it is unclear what type of safety device is being claimed, and what type of element or hole is intended to be covered, in the context of the claim language. 
In claim 1, it is unclear what constitutes and is the structural and/or functional purpose of the “coded body” in the context of the claim language.
In claim 1, it is unclear what constitutes a “safe condition” in the context of the claim language. 
In claim 1, it is unclear what structural and functional purpose is severed by the “safety cover” in the context of the claim language. 
In claim 1, it is unclear the intended structural and/or functional purposes of the first and second contact surfaces in the context of the claim language. 
In claim 1, it is unclear the intended structural and/or functional purposes of the abutting element and the associated abutting of the contact surfaces, in the context of the claim language.  It is also unclear when such an abutment is intended to occur. 
In claim 1, it is unclear in the context of the claim language what constitutes the release locking element and what functional purpose does it serve and under what conditions.
In claim 1, it is unclear exactly what claim element(s) “characterized in that” is referring to in the context of the claim language.
In claim 1, it is unclear the intended structural and/or functional purpose of “a coding cavity… can be at least partially positioned” in the context of the claim language.  
Claim 1 is generally unclear in that that claim does not establish how, in what way, and by what means the various claimed elements of the device function together to achieve the inventive aim of a safety device. 
   Numerous of the remaining claims have the same or similar 112 issues as above, particularly claim 12.  Note also that the term preferably in claim 6 renders the claim indefinite.  Also, the subject matter of claim 6 is generally unclear and not fully understood. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-12, as best understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mataya, US Patent 7,661,384.  As in claim 1, a safety device designed to cover an element or hole to be placed in a safe condition, the safety device comprising a coded body (at least broadly including 14), a safety cover (including 15), a locking element (at least broadly including 13a, 13b, and/or 13c) positioned between the coded body and the safety cover, wherein the coded body comprises a first contact surface and a second contact surface (which at least broadly may include 24), wherein the locking element comprises an abutting element configured so that it abuts the first contact surface  and the second contact surface (see figures 5-7), wherein the coded body comprises a release locking element (which at least broadly may be considered 28) positioned between the first contact surface and the second contact surface, characterized in that the coded body broadly comprises a coding cavity inside which the abutting element  and the release locking can be at least partially positioned.  As in claim 2, the coding cavity is positioned between the first contact surface and the second contact surface.  As in claim 3, broadly, and as best understood, the coded body includes a release cavity connected to the coding cavity, through which the abutting element can pass.   As in claim 4, the release locking element is at least partially positioned along a longitudinal extension of the release cavity.  As in claim 5, the safety cover comprises grooves (see figure 3).  As in claim 6, as best understood, at least broadly, the distance between the first contact surface and the release cavity and/or the distance between the second contact surface and the release cavity depends on the position of the grooves, and is preferably equal to the dimension of a plurality of grooves, even more preferably equal to a multiple of the dimension of one of the grooves.  As in claim 7, the safety cover comprises a seat for the locking element.  As in claim 8, the locking element comprises a body, wherein the body describes a plane, wherein the abutting element is inclined with respect to the plane (see figures 5-6).  As in claim 9, broadly, the coded body comprises a first abutting ring and a second abutting ring, wherein the first abutting ring comprises the first contact surface, wherein the second abutting ring comprises the second contact surface, wherein the first abutting ring and the second abutting ring can be moved with respect to each other in a coding position of the coded body and are fixed with respect to each other in a locking position of the coded body.  As in claim 10, a plurality of locking rings between which the first abutting ring and the second abutting ring are positioned, wherein the coded body comprises a supporting element on which the first abutting ring, the second abutting ring and the plurality of locking rings are assembled.  As in claim 11, the locking clement comprises one or more one-way passage elements configured in such a way as to allow the passage of the abutting element in one direction and prevent it in the opposite direction, and/or wherein the locking element comprises one or more surfaces which are oblique with respect to a direction of insertion of the abutting element in the coded body. 
Claim 12 is rejected using the same or similar reasoning as above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK A WILLIAMS whose telephone number is (571)272-7064. The examiner can normally be reached Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on (571) 272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK A WILLIAMS/          Primary Examiner, Art Unit 3675